PER CURIAM.
James A. Talley appeals the district court’s orders granting partial summary judgment to Defendants and denying Talley’s motions under Fed.R.Civ.P. 59(e) and for leave to file a second amended complaint in this employment discrimination action. Our review discloses that Talley voluntarily dismissed without prejudice the remaining claims in his suit pursuant to Fed.R.Civ.P. 41(a) prior to noting his appeal of the district court’s orders. Because Talley failed to obtain a certification to appeal under Fed.R.Civ.P. 54(b), we find that we are without jurisdiction over this appeal. See Mesa v. United States, 61 F.3d 20, 21-22 (11th Cir.1995).
We accordingly dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.